DETAILED ACTION
This action is responsive to the Applicant’s response filed 01/28/2021.
As indicated in Applicant’s response, claims 1, 8, 11, 17, 19 have been amended, and claims 7, 9, 16, 18 cancelled.  Claims 1-6, 8, 10-15, 17, 19-20 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6, 8, 10-15, 17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
A method for operating an analytics server within a computing system comprising
(i) a plurality of virtualization servers configured to run virtual machine sessions providing at least one application to one of a plurality of client computing devices grouped by respective
enterprises, 
(ii) with each virtual machine session having a management agent that hooks into the at least one application to provide the application usage parameters, 
with the application usage parameters including exit codes to determine whether launch of the at least one application was a success or a failure, 
the method comprising:
(iii) collecting application usage parameters provided for each client computing device accessing the at least one application during one of the virtual machine sessions;
analyzing the application usage parameters to determine application performance of the at least one application by end-users across the grouped client computing devices for each respective enterprise, 
 with the client computing devices in each respective enterprise falling within a statistical envelope that includes all other end-users of the at least one application,
(iv) identifying in one of the enterprises the grouped client computing devices having slower application performances as only compared to application performances in the enterprises of the other grouped client computing devices, and
instructing at least one of the virtualization servers to re-provision virtual hardware associated with the virtual machine session for the grouped client computing devices in the one enterprise having slower application performances so that application performances are increased.
(as recited in claims 1, 11, 19)

Beveridge, USPubN: 2014/0032761, discloses users grouped or logged as high importance or role associated to projects, business activities, or roles within organizations having uniform resource links  or social networking, sharing, emailing, database sites administered and disposed per respective role, importance with respect to business, organization using a analytic server collecting usage parameters such as time metrics related to operation type of VM hosted on physical host in terms of application parameters obtained from server VMs or virtualization physical server/host(s) platform runing user’s VMs session or instantiated connection to a virtual machine, such that when monitored performance data falls under some margins, a trigger by a management server would reprovision the VM with reallocated physical resources to rectify to the slower state of the application.  The metrics tracking per Beveridge in connectivity to identified performance degradation falling under some margin per server action within a enterprise where role of grouped of users are criteria for accommodation of virtual resources cannot be same as management to re-provision virtual hardware associated with the virtual machine session for the grouped client computing devices - the client devices grouped by respective enterprises as in (i) -  on basis of collecting, analyzing the application usage parameters to determine application performance with respect to performance state to be sustained within a statistical envelope that includes all other end-users of the at least one application as in (iii) where  each virtual machine session having a management agent that hooks - as in (ii) -  into the at least one application to provide the application usage parameters,  exit codes to determine whether launch of the at least one application was a success or a failure.
 	van der Linden et al, USPubN: 2011/0022812, discloses VM functionality or virtualization server allowing business services or access to one or more of the enterprise services- e.g. the servers forming groups to support email clients for application sessions to meet service level; or servers of virtual sessions awaiting to be migrated onto others to meet power demand, the organization including service client carried out as virtualized sessions, the session and protocol between a client and servers establishing a weight and importance of the service to be monitored and client construed by protocol types.  Effect of weigh and service importance of access formed by business group and SLA in vdLinden cannot fulfill the deficiencies by Beveridge as the organization by vdLinden is not concerned with management to re-provision virtual hardware associated with the virtual machine session for the grouped client computing devices - the client devices grouped by respective enterprises as in (i) -  on basis of collecting, analyzing the application usage parameters to determine application performance with respect to performance state to be sustained within a statistical envelope that includes all other end-users of the at least one application as in (iii) where  each virtual machine session having a management agent that hooks - as in (ii) -  into the at least one application to provide the application usage parameters, where the application usage parameters as tracked include exit codes to determine whether launch of the at least one application was a success or a failure.
Dave et al, USPubN:2014/0365662, discloses consumer able to setup a service via a virtualized mail server or other business enterprises for consumers ; e.g. using a provisioning platform wherein, the virtual machines are organized in resources group, under a manager effects that can add or increase upon request more VMs to a particular resource group under management having configuration processor, storage and memory capacity, the cloud service system having subscription, security and role-based access control. Effect of adding or increasing resources for more VMs per Dave’s service setup cannot fulfill the re-provisioning of basis of analyzing performance of application via effect of sustaining performance within of a statistical envelope including all other users as in (iii) within a virtualization servers environment where client devices are grouped per respective enterprises - per (i) - and where parameters tracking by a management agent hooked into a application includes exit codes to determine whether launch of the at least one application was a success or a failure – as in (ii).
Pulier et al, USPN: 8,725,886, discloses user profile as a class eliciting a need to assign adjusted level of provisioning, and provide an user environment according to the class so as to facilitate paramterization of virtual machines that supports the user with a latest resource provisioning, in that re-evaluation of the class is set on basis of policy and definition by the enterprise of rules therefor; the latter to match resource demand commensurate or best fitting the class being reevaluated. Setting of policy and enterprise rules per Pulier to match criteria of class representing a user profile cannot be same as reprovisioning responsive a multi-group user sessions having a comparative performance degradation per a management basis of sustaining performance within a statistical envelope including all other users as in (iii), via analyzing usage parameters collected within a virtualization servers environment where client devices are grouped per respective enterprises - per (i) - and where parameters tracking by a management agent hooked into a application includes exit codes to determine whether launch of the at least one application was a success or a failure – as in (ii). 
Coppola et al, USPubN: 2015/0172135, discloses acceleration technques by a CDN (Content Delivery NW) as an infrastructure having rules on quality of service to provision content for a user, to address effects of performance deficiency (e.g. latency, quality of service) in performing spinning of VMs, instantiating of a VM on nearby second server or one server with faster processor, more memory, lower latency connection.  The performance degradation driven in terms of corrective migration of VMs or server in Coppola cannot fulfill the scenario of reprovisioning responsive a multi-group user sessions having a comparative performance degradation per a management basis of sustaining performance within a statistical envelope including all other users as in (iii), via analyzing usage parameters collected within a virtualization servers environment where client devices are grouped per respective enterprises - per (i) - and where parameters tracking by a management agent hooked into a application includes exit codes to determine whether launch of the at least one application was a success or a failure – as in (ii).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
February 13, 2021